DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 40, 41, 44, 51, 54, 56-58, 62, and 63 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2003/0073952 to J. Christopher Flaherty et al. (Flaherty).
Regarding claim 40, Flaherty discloses a system, comprising:
a base (252/254) comprising a fluid flow path (250), the fluid flow path comprising a plurality of valves (291, 292), a pumping chamber (243), and a variable volume chamber (294; para. 84 describes fluid backing up in the occlusion sensor chamber 294, indicating that its volume varies between occluded and non-occluded conditions) which are each defined on a surface of the base (Figs. 7-10); the variable volume chamber having a volume chamber inlet  (see fig below) and volume chamber outlet (see fig below) each fully enclosed by the base (as seen in Fig. 11b and 12, [0087], the fluid pathway 250 flowing through the device shown in Fig. 11b is formed by the layers of the base 252 and 254 (shown better in Fig. 12), and the membrane 288 is placed on top of this. While, the variable volume chamber 294 is only “covered” by 288, the inlet and the outlet of the chamber are formed by the layers of 254 and 252 and are thus fully enclosed by the base. Applicant would need to further define the structural orientation between the membrane, the variable volume chamber and the inlet and outlet in order to overcome the current invention),

    PNG
    media_image1.png
    319
    520
    media_image1.png
    Greyscale

a membrane layer (288) covering the plurality of valves (Fig. 9 shows membrane layer 288 over valves 291, 292), the pumping chamber (Fig. 9 shows membrane layer over pumping chamber 243), and the variable volume chamber (Fig. 8 shows the membrane 288 over the variable volume chamber 300), the membrane layer comprising at least one flexible membrane (para. 82 describes membrane layer as “a resilient diaphragm”);
a reservoir (296) configured to contain an infusion medium (para. 84 describes the reservoir 296 as expanding when filled with a fluid, because an infusion medium can be a fluid and reservoir 296 is described as being filled with a fluid, therefore the reservoir 296 is configured to contain an infusion medium), the reservoir upstream of the fluid flow path (Fig. 7 shows the reservoir upstream of flow path 250 which connects to exit port 70), wherein the pumping chamber (243) is positioned between the reservoir (296) and the variable volume fluid chamber (294) in the fluid flow path (Fig. 7, #250; para. 83 describes the pumping chamber between the reservoir and the variable volume chamber), the reservoir defining:
a collapsible housing having an interior volume configured to hold the infusion medium (para. 84), the collapsible housing when filled is configured to collapse from an expanded state to reduce the interior volume and when depleted is configured to expand from a collapsed state to increase the interior volume (para. 84 describes the reservoir as pressurizing when filled with fluid; para. 85 describes the membrane 288 as being thicker to increase resilience of the membrane, therefore the membrane 288 is configured to collapse from an expanded state because it pressurizes the fluid within when filled, and configured to expand from depleted thereby increasing the pressure the membrane exerts on the fluid); and
a reservoir outlet (298) configured to fluidly couple the reservoir to the fluid flow path (Fig. 7 shows the reservoir outlet 298 fluidly coupled via the valves 291, 292, pumping chamber 243 to the fluid path 250).
Regarding claims 41, 44, 51, and 63, Flaherty discloses the system of claim 40, and further discloses:
Claim 41: the reservoir (296) comprises a first flexible body (244) coupled to a rigid body (para. 79 describes the base 252 from which the reservoir 296 is formed (see Fig. 10) as “made of a suitably strong and rigid material such as plastic or stainless steel) to define the interior volume (para. 84);
Claim 44: the reservoir comprises at least one weld (para. 79 describes laminated construction of the inventive dispenser which includes securing the base and reservoir flexible body 244 using welding);
Claim 51: the base is adapted to be worn by a user (Fig. 1 shows fluid delivery device 10 worn on the patient; para. 92 describes the device of Figs. 7-11b as similar to the device of Fig. 1 and 2, therefore the device of Figs. 7-11b is also capable of being worn by a user; additionally Fig. 9 shows exit port 70 is a needle for delivering fluid to a patient’s body), and wherein the reservoir (296) is supported by the base (252);
Claim 63: the base (252) comprises a first portion (252) and a second portion (254), the first portion including the fluid flow path (Fig. 7 shows fluid flow path 250 and first portion 252), the second portion coupled to the first portion with the membrane layer sandwiched therebetween (para. 79 describes the laminated dispenser being manufactured where the membrane is between the first portion 252 and second portion 254).
Regarding claim 54, Flaherty discloses a method for using a system comprising a reservoir (296) for containing an infusion medium (para. 84 describes the reservoir 296 as expanding when filled with a fluid, because an infusion medium can be a fluid and reservoir 296 is described as being filled with a fluid, therefore the reservoir 296 is configured to contain an infusion medium), the method comprising:
loading fluid into the reservoir through a filling inlet (304; para. 84 describes filling the reservoir 296), the reservoir defining: a collapsible housing having an interior volume configured to hold the infusion medium (para. 84), the collapsible housing when filled is configured to collapse from an expanded state to reduce the interior volume and when depleted is configured to expand from a collapsed state to increase the interior volume (para. 84 describes the reservoir as pressurizing when filled with fluid; para. 85 describes the membrane 288 as being thicker to increase resilience of the membrane, therefore the membrane 288 is configured to collapse from an expanded state because it pressurizes the fluid within when filled, and configured to expand from depleted thereby increasing the pressure the membrane exerts on the fluid); and
establishing a fluid path (250) between a pumping assembly (290) in a base (252/254) in which the reservoir (292) is included and an outlet from the reservoir (298), the pumping assembly (290) comprising a plurality of valves (291, 292), a pumping chamber (243), and a variable volume chamber (294; para. 84 describes fluid backing up in the occlusion sensor chamber 294, indicating that its volume varies between occluded and non-occluded conditions) which are overlaid by a membrane (288) and each defined on a surface of the base (Figs. 7-10); the variable volume chamber having a volume chamber inlet  (see fig below) and volume chamber outlet (see fig below) each fully enclosed by the base (as seen in Fig. 11b and 12, [0087], the fluid pathway 250 flowing through the device shown in Fig. 11b is formed by the layers of the base 252 and 254 (shown better in Fig. 12), and the membrane 288 is placed on top of this. While, the variable volume chamber 294 is only “covered” by 288, the inlet and the outlet of the chamber are formed by the layers of 254 and 252 and are thus fully enclosed by the base. Applicant would need to further define the structural orientation between the membrane, the variable volume chamber and the inlet and outlet in order to overcome the current invention),

    PNG
    media_image1.png
    319
    520
    media_image1.png
    Greyscale


and
causing fluid to flow from the reservoir through the outlet and into the pumping assembly (para. 84; Fig. 7 shows the reservoir outlet 298 fluidly coupled via the valves 291, 292, pumping chamber 243 to the fluid path 250) wherein the pumping chamber (243) is positioned between the reservoir (296) and the variable volume fluid chamber (294) in the fluid path (Fig. 7, #250; para. 83 describes the pumping chamber between the reservoir and the variable volume chamber).
Regarding claim 56, Flaherty discloses a system, comprising:
a base (252/254) comprising a fluid line (250), the fluid line comprising a plurality of valve stations (291, 292), a pumping chamber (243), and a variable volume chamber (294; para. 84 describes fluid backing up in the occlusion sensor chamber 294, indicating that its volume varies between occluded and non-occluded conditions) which are each defined on a surface of the base (Figs. 7-10) and overlaid by membrane material (288); the variable volume chamber having a volume chamber inlet  (see fig below) and volume chamber outlet (see fig below) each fully enclosed by the base (as seen in Fig. 11b and 12, [0087], the fluid pathway 250 flowing through the device shown in Fig. 11b is formed by the layers of the base 252 and 254 (shown better in Fig. 12), and the membrane 288 is placed on top of this. While, the variable volume chamber 294 is only “covered” by 288, the inlet and the outlet of the chamber are formed by the layers of 254 and 252 and are thus fully enclosed by the base. Applicant would need to further define the structural orientation between the membrane, the variable volume chamber and the inlet and outlet in order to overcome the current invention),

    PNG
    media_image1.png
    319
    520
    media_image1.png
    Greyscale


a reservoir (296) on the base (252) configured to contain an infusion medium (para. 84 describes the reservoir 296 as expanding when filled with a fluid, because an infusion medium can be a fluid and reservoir 296 is described as being filled with a fluid, therefore the reservoir 296 is configured to contain an infusion medium), the reservoir defining: a collapsible housing having an interior volume for holding the infusion medium (para. 84), the collapsible housing when filled is configured to collapse from an expanded state to reduce the interior volume and when depleted is configured to expand from a collapsed state to increase the interior volume (para. 84 describes the reservoir as pressurizing when filled with fluid; para. 85 describes the membrane 288 as being thicker to increase resilience of the membrane, therefore the membrane 288 is configured to collapse from an expanded state because it pressurizes the fluid within when filled, and configured to expand from depleted thereby increasing the pressure the membrane exerts on the fluid); and
a reservoir outlet (298) configured to fluidically couple the reservoir to the fluid line (Fig. 7 shows the reservoir outlet 298 fluidly coupled via the valves 291, 292, pumping chamber 243 to the fluid path 250) wherein the pumping chamber (243) is positioned between the reservoir (296) and the variable volume fluid chamber (294) in the fluid line (Fig. 7, #250; para. 83 describes the pumping chamber between the reservoir and the variable volume chamber).
Regarding claims 57, 58, and 62, Flaherty discloses the system of claim 56 and further discloses:
Claim 57: the reservoir (296) comprises a first flexible body (244) and a second rigid portion (para. 79 describes the base 252 form which the reservoir 296 is formed (see Fig. 10) as “made of a suitably strong and rigid material such as plastic or stainless steel) which define the interior volume (para. 84);
Claim 58: the reservoir comprises at least one weld (para. 79 describes laminated construction of the inventive dispenser which includes securing the base and reservoir flexible body 244 using welding); 
Claim 62: the base (252) comprises a first portion (252) and a second portion (254), the first portion including the fluid line (Fig. 7 shows fluid flow path 250 and first portion 252), the second portion coupled to the first portion with the membrane layer sandwiched therebetween (para. 79 describes the laminated dispenser being manufactured where the membrane is between the first portion 252 and second portion 254). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 48 and 59-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flaherty in view of International Application Publication WO 2005/037350 A2 to Steffen Hansen et al. (Hansen). 
Regarding claim 48, Flaherty teaches the system of claim 40, and further teaches the reservoir (296) is supported by the base (252); the system is configured to be worn by a user (Fig. 1 shows fluid delivery device 10 worn on the patient; para. 92 describes the device of Figs. 7-11b as similar to the device of Fig. 1 and 2, therefore the device of Figs. 7-11b is also configured to be worn by a user; additionally Fig. 9 shows exit port 70 is a needle for delivering fluid to a patient’s body). But Flaherty does not teach a non-disposable housing assembly configured to be selectively engaged with and disengaged from the base; electronic circuitry contained in the non-disposable housing assembly; an input button accessible on an exterior of the non- disposable housing assembly; and wherein the electronic circuitry is configured to control a delivery of the infusion medium from the reservoir to a body of the user when the non- disposable housing assembly and the base are engaged, the electronic circuitry configured to control a delivery of infusion medium at least in response to actuation of the input button.
Hansen teaches a non-disposable housing assembly (910) configured to be selectively engaged with and disengaged from the base (Fig. 26; pg. 29, lines 6-9); electronic circuitry contained in the non-disposable housing assembly (pg. 29, lines 15- 21); an input button accessible on an exterior of the non-disposable housing assembly (918); and wherein the electronic circuitry is configured to control a delivery of the infusion medium from the reservoir to a body of the user when the non-disposable housing assembly and the base are engaged (pg. 29, lines 15-21), the electronic circuitry configured to control a delivery of infusion medium at least in response to actuation of the input button (pg. 29, lines 30-31).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system of Flaherty by including Hansen’s non- disposable housing assembly configured to be selectively engaged with and disengaged from the base, having electronic circuitry contained in the non-disposable housing assembly, an input button accessible on an exterior of the non-disposable housing assembly, and wherein the electronic circuitry is configured to control a delivery of the infusion medium from the reservoir to a body of the user when the non-disposable housing assembly and the base are engaged, the electronic circuitry configured to control a delivery of infusion medium at least in response to actuation of the input button, to “[allow] the user to take a bolus of drug without having to use the remote controller” (pg. 29, lines 30-31) as taught by Hansen.
Regarding claim 59, Flaherty teaches the system of claim 56, but does not teach a non-disposable housing assembly configured to be selectively engaged with and disengaged from the base; and electronic circuitry contained in the non-disposable housing assembly; and wherein the electronic circuitry is configured to control a delivery of the infusion medium from the reservoir to a body of a user when the non-disposable housing assembly and the base are engaged.
Hansen teaches a non-disposable housing assembly (910) configured to be selectively engaged with and disengaged from the base (Fig. 26; pg. 29, lines 6-9); and electronic circuitry contained in the non-disposable housing assembly (pg. 29, lines 15- 21); and wherein the electronic circuitry is configured to control a delivery of the infusion medium from the reservoir to a body of the user when the non-disposable housing assembly and the base are engaged (pg. 29, lines 15-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the system of Flaherty by including Hansen’s a non- disposable housing assembly configured to be selectively engaged with and disengaged from the base, having electronic circuitry contained in the non-disposable housing assembly, and wherein the electronic circuitry is configured to control a delivery of the infusion medium from the reservoir to a body of the user when the non-disposable housing assembly and the base are engaged, to provide a modular design where different control units are programmed for fixed flow rate or programmable, or where different control units may be used with different reservoir units or with different needle units (pg. 29, lines 17- 21) as taught by Hansen.
Regarding claim 60, Flaherty, in view of Hansen, teaches the system of claim 59, but does not explicitly teach the non-disposable housing assembly comprises an input button accessible on an exterior of the non-disposable housing assembly.
Hansen further teaches the non-disposable housing assembly (pg. 29, lines 15-21) comprises an input button accessible on an exterior of the non-disposable housing assembly (918).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the non-disposable housing of Flaherty, in view of Hansen, so that the non-disposable housing assembly comprising an input button accessible on an exterior of the non-disposable housing assembly, as further taught by Hansen, to “[allow] the user to take a bolus of drug without having to use the remote controller’ (pg. 29, lines 30-31) as taught by Hansen.
Regarding claim 61, Flaherty, in view of Hansen, teaches the system of claim 60, but does not explicitly teach the electronic circuitry is configured to control a delivery of infusion medium at least in response to actuation of the input button.
Hansen further teaches the electronic circuitry is configured to control an additional delivery of infusion medium at least in response to actuation of the input button (pg. 29, lines 30-31).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the non-disposable housing of Flaherty, in view of Hansen, so that the electronic circuitry configured to control a delivery of infusion medium at least in response to actuation of the input button as in Hansen, to “[allow] the user to take a bolus of drug without having to use the remote controller” (pg. 29, lines 30-31) as taught by Hansen.
Response to Arguments
Applicant’s arguments with respect to claim(s) 40-41, 44, 48, 51, 54, 56-63 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states that the amended claims of having a inlet and outlet to the variable chamber that is fully enclosed by the base. Applicant states that the inlet and outlet are formed by the membrane and the base and is therefore not fully enclosed in the base. However, as stated above the inlet and outlets are formed by base member layers 252 and 254.  (can be better seen in Fig. 12, while Fig. 12 is used to show the valve, the same structure would be applied to element 294 further down the fluid flow channel 250). So therefore, while the chamber itself is only covered by the membrane the, inlet and outlets are formed by the base 252/254 to allow the fluid to flow into the flow channel. The Drawings of the present invention appear to show a different configuration in which the inlet and outlet of the variable volume chamber are on opposite sides of the membrane. Therefore, if the structural orientations of the membrane, variable volume chamber and the inlet/outlet are further defined, the amendments would appear to overcome the current rejection. Further, it should be noted that the term “base” is considered fairly broad and does not impart a lot of structural limitation to the claims. Therefore, many components of the device including any of the housing components (316) could be considered part of the base.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/             Primary Examiner, Art Unit 3783